McCay, Judge.
It is no part of the duty of this Court to,give merely theoretical judgments. Even if a Judge of the Superior Court has committed an error, yet, if the history of the case shows it did not affect the rights of the parties, this Court will not interfere with the judgment. Suppose the Judge did err in refusing this continuance. We do not say he did — yet, the witness was in fact present at the trial, and the accused lost nothing by his absence. We are free to say that we see some circumstances in the evidence in this case that go to, mitigate the offense of which the accused is charged. But as we have so often said, this Court is not a jury. Nor is it a Court of appeal from the verdict of a jury. The theory of our law, and we think it a wise one, leaves the decision of *592questions of fact to a jury of twelve men, and it requires from them an unanimous verdict. The Court ought only to interfere with that verdict when it discovers mistake, passion, prejudice, something indicating that the jury have not fairly decided the question. A mere difference of opinion, as to the general result of the testimony, a different estimate of the truthfulness of the witnesses, is not a proper ground for a new trial. More especially is this true in the relation this Court bears to a verdict. Our jurisdiction is over the judgment of the presiding Judge, in granting or refusing a new trial. If he be satisfied with the verdict, it comes to us with the additional weight of his refusal to exercise the discretion given to him by law, in cases where the verdict seems to be contrary to the weight of evidence, and if he grant the new trial, the verdict comes to us weakened by the weight of his discretion against it. The Judge of the Superior Court occupies thus an important place in a discussion here over a motion for new trial. For the purpose of finding a verdict, the jurisdiction over questions of fact is exclusively with the jury. But when a verdict is found, and is complained of as not in accord with the proof, the functions of the Judge of the Superior Court are, by law, to be exercised in the case. He hears and sees the witnesses. He is present, and knows something of the unwritten history of the trial, and the law casts upon him not only a right but a duty to examine the case, and form his own conclusions. This it is his imperative duty to do in a wise, just, fair spirit; holding the scale of justice even, and to grant or refuse a new trial, accordingly, as in his judgment, the verdict is contrary to evidence and to the principles of justice and equity. This Court will not interfere, unless, on looking at the whole case, we are satisfied that the Judge has himself acted hastily and without'a due consideration of the question before him.
"We desire to impress upon the Judges of the Superior Court the importance to the rights of the parties, and to the public interest, of the position they occupy in relation to verdicts of juries, and to say, that in our decisions here on questions *593of new trial, on the facts, we do and shall consider the discretion they have exercised a large element in the question as it comes before us.
In view of these principles, we do not feel authorized to reverse the judgment of the Judge in this case.
Judgment affirmed.